EXHIBIT 10.1

Execution Copy

STOCK PURCHASE AGREEMENT

                    STOCK PURCHASE AGREEMENT, dated as of October 22, 2008, by
and among FLMG Holdings Corp., a Delaware corporation and subsidiary of
Ticketmaster (the “Purchaser”), MM Investment Inc., a Delaware corporation
(“MMI”) and WMG Church Street Limited, an English company (“WMG Church” and,
together with MMI, the “Sellers”).

R E C I T A L S:

                    A.        The Sellers are the owners of shares of issued and
outstanding Common Stock (as defined herein) of Front Line Management Group,
Inc. (the “Company”).

                    B.        Upon the terms and conditions set forth in this
Agreement, (i) the Purchaser wishes to purchase, and MMI wishes to sell,
771.91475 shares of Common Stock (the “MMI Shares”), which are beneficially and
of record owned by MMI, and (ii) the Purchaser wishes to purchase, and WMG
Church wishes to sell, 51,064.6365 shares of Common Stock (the “WMG Church
Shares”), which are beneficially and of record owned by WMG Church, for an
aggregate purchase price for the MMI Shares and the WMG Church Shares
(collectively referred to herein as the “Purchased Shares”) of one hundred
twenty-three million dollars ($123,000,000).

                    NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

                    1.1       Definitions.

                               (a) As used in this Agreement the following terms
have the meanings indicated:

                    “Affiliate” means any Person who is an “affiliate” as
defined in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.

                    “Azoff Trust” means The Azoff Family Trust of 1997.

                    “Business Day” means any day other than a Saturday, Sunday
or other day on which commercial banks in the State of New York are authorized
or required by law or executive order to close.

                    “Claim” means any action, suit, proceeding, claim, audit,
complaint, dispute, arbitration or investigation of any nature.

--------------------------------------------------------------------------------

2


                    “Closing” has the meaning set forth in Section 2.3(a).

                    “Closing Date” has the meaning set forth in Section 2.3(a).

                    “Code” means the Internal Revenue Code of 1986, as amended.

                    “Common Stock” means common stock of the Company, par value
$0.01 per share.

                    “Company” has the meaning set forth in Recital A.

                    “Contract” means any contract, agreement, commitment,
arrangement, lease, license, indenture and any other legally binding
arrangement, whether oral or written.

                    “Contractual Obligation” means, as to any Person, any
Contract to which such Person is a party or by which it or any of its property
is bound.

                    “Determination” means a settlement, compromise or other
agreement with the relevant Governmental Authority, whether contained in an
Internal Revenue Service Form 870 or other comparable form, or otherwise, or
such procedurally later event, such as a closing agreement with the relevant
Governmental Authority, and agreement contained in Internal Revenue Service form
870-AD or other comparable form, an agreement that constitutes a “determination”
under Section 1313(a)(4) of the Code, a deficiency notice with respect to which
the period for filing a petition with the Tax Court or the relevant state, local
or foreign tribunal has expired or a decision of any court of competent
jurisdiction that is not subject to appeal or as to which the time for appeal
has expired.

                    “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.

                    “Governmental Authority” means the government of any nation,
state, city, locality or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court.

                    “Indemnified Party” has the meaning set forth in Section
8.3(a).

                    “Indemnifying Party” has the meaning set forth in Section
8.3(a).

                    “Lien” means any mortgage, deed of trust, pledge,
hypothecation, claim, right of first refusal, option, charge, title defect,
easement, right of way, restriction, encroachment, survey defect, assignment,
encumbrance, lien (statutory or other) or preference, priority, security
interest of any kind or nature whatsoever (excluding preferred stock and equity
related preferences).

--------------------------------------------------------------------------------

3

                    “Loss” means any and all damages, losses, deficiencies,
liabilities (whether accrued, contingent or otherwise), obligations, diminution
in value, penalties, judgments, settlements, claims, payments, fines, interest,
costs and expenses (including the costs and expenses of any and all actions and
demands, assessments, judgments, settlements and compromises relating thereto
and the reasonable costs and expenses of attorneys’, accountants’, consultants’
and other professionals’ fees and expenses incurred in the investigation or
defense thereof or the enforcement of rights hereunder); provided, however, that
for purposes hereof, a Loss shall be deemed to be net of insurance proceeds
received by an Indemnified Party on or before the date of the final
determination of Loss with respect to a Third Party Claim or pursuant to Section
8.4 with respect to a claim other than a Third Party Claim (in each case,
without giving effect to this proviso).

                    “Material Adverse Effect” means, as to any Person, any
changes or effects that, individually or in the aggregate, are materially
adverse to the business, assets, liabilities, condition (financial or
otherwise), prospects or results of operations of such Person or on the ability
of such Person to consummate the transactions contemplated hereby.

                    “MMI” has the meaning set forth in the preamble.

                    “MMI Shares” has the meaning set forth in Recital B.

                    “MSG” has the meaning set forth in Section 6.7.

                    “Orders” has the meaning set forth in Section 3.2.

                    “Person” means any individual, firm, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, limited liability company, Governmental Authority or other
entity of any kind, and shall include any successor (by merger or otherwise) of
such entity.

                    “Purchase Price” has the meaning set forth in Section 2.2.

                    “Purchased Shares” has the meaning set forth in Recital B.

                    “Purchaser” has the meaning set forth in the preamble.

                    “Purchaser Indemnitees” has the meaning set forth in Section
8.1.

                    “Requirements of Law” means, as to any Person, any law,
statute, treaty, rule, regulation, right, privilege, qualification, license or
franchise or determination of an arbitrator or Governmental Authority or stock
exchange, in each case applicable or binding upon such Person or any of its
property or to which such Person or any of its property is subject or pertaining
to any or all of the transactions contemplated or referred to herein.

                    “Second Amended and Restated Stockholders Agreement” means
the Second Amended and Restated Stockholders Agreement, dated as of June 9,
2008, by and

--------------------------------------------------------------------------------

4

among the Company, Purchaser, Ticketmaster (as assignee of IAC/InterActiveCorp),
the Azoff Trust, MMI, WMG Church and Madison Square Garden, L.P.

                    “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
thereunder.

                    “Sellers” has the meaning set forth in the preamble.

                    “Seller Indemnitees” has the meaning set forth in Section
8.2.

                    “Stock Equivalents” means any security or obligation which
is by its terms, whether directly or indirectly, convertible into or
exchangeable or exercisable for shares of capital stock of the Company, and any
option, warrant or other subscription or purchase right with respect to such
capital stock.

                    “Subsidiaries” means, as of the relevant date of
determination, with respect to any Person, a corporation or other Person of
which 50% or more of the voting power of the outstanding voting equity
securities or 50% or more of the outstanding economic equity interest is held,
directly or indirectly, by such Person. Unless otherwise qualified, or the
context otherwise requires, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

                    “Third Party Claim” has the meaning set forth in Section
8.3(a).

                    “WMG Church” has the meaning set forth in the preamble.

                    “WMG Church Shares” has the meaning set forth in Recital B.

                    “WMG Purchase Agreement” has the meaning set forth in
Section 7.5.

                              (b)       Unless the context clearly requires
otherwise, the words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. The terms defined in the
singular shall have a comparable meaning when used in the plural, and vice
versa. References herein to a specific Article, Section, Annex or Exhibit shall
refer, respectively, to Articles, Sections, Annexes or Exhibits of this
Agreement, unless the express context otherwise requires. Wherever the word
“include,” “includes,” or “including” is used in this Agreement, it shall be
deemed to be followed by the words “without limitation” unless clearly indicated
otherwise.

--------------------------------------------------------------------------------

5

ARTICLE II
PURCHASE AND SALE OF THE PURCHASED SHARES

                    2.1      Purchase and Sale of the Purchased Shares.

                              (a)       Subject to the terms and conditions
herein set forth, MMI agrees to sell to the Purchaser, and the Purchaser agrees
to purchase from MMI, on the Closing Date, the MMI Shares.

                              (b)       Subject to the terms and conditions
herein set forth, WMG Church agrees to sell to the Purchaser, and the Purchaser
agrees to purchase from WMG Church, on the Closing Date, the WMG Church Shares.

                    2.2      Purchase Price.

                               The total purchase price for the Purchased Shares
shall be one hundred twenty-three million dollars ($123,000,000) (the “Purchase
Price”).

                    2.3     Closing.

                              (a)       The closing of the sale and purchase of
the Purchased Shares (the “Closing”) shall take place at the offices of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York,
New York 10019-6064, at 10:00 a.m., local time, on the second (2nd) Business Day
following the date upon which the conditions set forth in Articles V and VI
shall be satisfied or waived in accordance with this Agreement, or at such other
time, place and date that the Sellers and the Purchaser may agree in writing
(the “Closing Date”).

                              (b)       On the Closing Date:

                                        (i)       the Sellers shall deliver to
the Purchaser, certificates representing the Purchased Shares, duly endorsed in
blank or accompanied by stock powers duly executed in blank, in proper form for
transfer;

                                        (ii)      the Sellers shall cause the
Company to register the Purchased Shares in the stock register of the Company in
the name of the Purchaser, and shall provide evidence reasonably satisfactory to
the Purchaser of such registration; and

                                        (iii)     the Purchaser shall pay the
Purchase Price by wire transfer of immediately available funds to the bank
account designated by the Sellers to the Purchaser prior to the Closing Date.

--------------------------------------------------------------------------------

6

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

                    The Sellers, jointly and severally, represent and warrant to
the Purchaser as follows:

                    3.1     Due Authority; Binding Effect.

                              (a)       MMI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
MMI has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement.

                              (b)       WMG Church is a company duly organized,
validly existing and in good standing under the laws of England and Wales. WMG
Church has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement.

                              (c)       This Agreement has been duly executed
and delivered by MMI and WMG Church. This Agreement constitutes, and each of the
other agreements, instruments and documents of MMI and WMG Church contemplated
hereby will constitute when executed and delivered by MMI and WMG Church, as
applicable, the legal, valid and binding obligations of MMI and WMG Church, as
applicable, enforceable against it in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

                    3.2     Non-Contravention. The execution, delivery and
performance by each Seller of this Agreement and the transactions contemplated
hereby (a) have been duly authorized by all necessary corporate or equivalent
action of such Seller, (b) do not contravene the terms of the organizational
documents of such Seller, (c) do not violate, conflict with or result in any
breach, default or contravention of (or with due notice or lapse of time or both
would result in any breach, default or contravention of), or the creation of any
Lien under, any Contractual Obligation of such Seller or any Requirement of Law
applicable to such Seller (except where such breach, default or contravention
would not reasonably be expected to have, in each case, individually or in the
aggregate, a Material Adverse Effect on such Seller) and (d) do not violate any
judgment, injunction, writ, award, decree or order of any nature of any
Governmental Authority (collectively, “Orders”) against, or binding upon, such
Seller.

                    3.3     Governmental Authorization; Third Party Consents.
Except for the reporting requirements under the Exchange Act, no approval,
consent, compliance, exemption, authorization or other action by, or notice to,
or filing with, any Governmental Authority or any other Person, and no lapse of
a waiting period under any Requirement of Law, is necessary or required in
connection with the execution, delivery

--------------------------------------------------------------------------------

7

or performance by, or enforcement against, each Seller of this Agreement or the
transactions contemplated hereby.

                    3.4     Title to Purchased Shares.

                              (a)       MMI owns beneficially and of record,
free and clear of any Liens (other than those arising under the Second Amended
and Restated Stockholders Agreement), the MMI Shares. Upon MMI’s delivery of the
MMI Shares and payment therefor pursuant hereto, good and valid title to such
MMI Shares, free and clear of all Liens, other than restrictions on transfer
under applicable state and federal securities laws or arising under the Second
Amended and Restated Stockholders Agreement, will pass to the Purchaser.

                              (b)       WMG Church owns beneficially and of
record, free and clear of any Liens (other than those arising under the Second
Amended and Restated Stockholders Agreement), the WMG Church Shares. Upon WMG
Church’s delivery of the WMG Church Shares and payment therefor pursuant hereto,
good and valid title to such WMG Church Shares, free and clear of all Liens,
other than restrictions on transfer under applicable state and federal
securities laws or arising under the Second Amended and Restated Stockholders
Agreement, will pass to the Purchaser.

                              (c)       Except under the Second Amended and
Restated Stockholders Agreement, the Sellers (i) are not a party to any, and
have not granted to any other Person any, and there are no, options, warrants,
conversion privileges, subscription or purchase rights or other rights
outstanding as of the date of this Agreement to purchase or otherwise acquire
the Purchased Shares, any Stock Equivalents or any other securities of the
Company and (ii) are not a party to any voting agreement, voting trust, proxy or
other agreement or understanding with respect to the voting of any of the
Purchased Shares.

                    3.5     Broker’s, Finder’s or Similar Fees. There are no
brokerage commissions, finder’s fees or similar fees or commissions payable by
the Sellers in connection with the transactions contemplated hereby based on any
Contractual Obligation of the Sellers or any action taken by the Sellers.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

                    The Purchaser represents and warrants to the Sellers as
follows:

                    4.1     Existence and Power. The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Purchaser has all requisite corporate power and authority
to execute, deliver and perform its obligations under this Agreement.

                     4.2    Authorization; No Contravention. The execution,
delivery and performance by the Purchaser of this Agreement and the transactions
contemplated

--------------------------------------------------------------------------------

8

hereby (a) have been duly authorized by all necessary corporate action of the
Purchaser, (b) do not contravene the terms of the certificate of incorporation
or by-laws of the Purchaser, (c) do not violate, conflict with or result in any
breach or contravention of (or with due notice or lapse of time or both would
result in any breach, default or contravention of), or the creation of any Lien
under, any Contractual Obligation of the Purchaser or any Requirement of Law
applicable to the Purchaser (except where such breach, default or contravention
would not reasonably be expected to have, in each case, individually or in the
aggregate, a Material Adverse Effect on the Purchaser), and (d) do not violate
any Orders against, or binding upon, the Purchaser.

                    4.3     Binding Effect. This Agreement has been duly
executed and delivered by the Purchaser, and this Agreement constitutes, and
each of the other agreements, instruments and documents of the Purchaser
contemplated hereby will constitute when executed by the Purchaser, the legal,
valid and binding obligations of the Purchaser, enforceable against it in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).

                    4.4     Governmental Authorization; Third Party Consents.
Except for the reporting requirements under the Exchange Act and the
requirements of Nasdaq applicable to the Purchaser’s parent corporation, no
approval, consent, compliance, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person, and
no lapse of a waiting period under any Requirement of Law, is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, the Purchaser of this Agreement or the transactions
contemplated hereby.

                    4.5     Purchase for Own Account.

                              (a)       The Purchaser is an “accredited
investor” as that term is defined in Rule 501 of Regulation D under the
Securities Act.

                              (b)       The Purchaser is acquiring the Purchased
Shares for investment and not with a view toward, or for sale in connection
with, any distribution thereof, nor with any present intention of distributing
or selling the Purchased Shares. The Purchaser agrees that the Purchased Shares
may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and any
applicable state securities laws, except pursuant to an exemption from such
registration under such act and such laws and in compliance with the Second
Amended and Restated Stockholders Agreement.

                              (c)       The Purchaser is able to bear the
economic risk of holding the Purchased Shares for an indefinite period, and has
knowledge and experience in financial and business matters such that it is
capable of evaluating the risks of an investment in the Purchased Shares.

--------------------------------------------------------------------------------

9

                    4.6     Broker’s, Finder’s or Similar Fees. There are no
brokerage commissions, finder’s fees or similar fees or commissions payable by
the Purchaser in connection with the transactions contemplated hereby based on
any Contractual Obligation with the Purchaser or any action taken by the
Purchaser.

ARTICLE V
CONDITIONS TO THE OBLIGATION OF THE PURCHASER TO CLOSE

                    The obligation of the Purchaser to purchase the Purchased
Shares and to pay the Purchase Price at the Closing shall be subject to the
satisfaction as determined by, or waiver by, the Purchaser of the following
conditions on or before the Closing Date:

                    5.1     Representations and Warranties. The representations
and warranties of the Sellers contained in Article III shall be true and correct
in all material respects (except (x) to the extent such representations and
warranties are specifically made as of a particular date, in which case such
representations and warranties shall be true and correct as of such date and (y)
for any such representations and warranties which are qualified by their terms
by a reference to materiality or Material Adverse Effect, which representation
as so qualified shall be true and correct in all respects) at and on the Closing
Date as if made at and on such date.

                    5.2     Compliance with this Agreement. Each of the Sellers
shall have performed and complied in all material respects with all of its
agreements set forth herein that are required to be performed by such Seller on
or before the Closing Date.

                    5.3     Officer’s Certificate. The Purchaser shall have
received a certificate from each of the Sellers in form and substance reasonably
satisfactory to the Purchaser, signed by an appropriate officer of such Seller,
dated the Closing Date, certifying as to the matters set forth in Sections 5.1
and 5.2.

                    5.4     Purchased Shares. The Sellers shall have delivered
to the Purchaser certificates representing the Purchased Shares, together with
stock powers duly executed in blank.

                    5.5     Stockholders Agreement. The Sellers shall have (i)
transferred their respective rights to designate the MMI Designees (as defined
in the Second Amended and Restated Stockholders Agreement) to the Purchaser
pursuant to Section 2.1 of the Second Amended and Restated Stockholders
Agreement and (ii) transferred their respective rights and obligations under
Section 3.4 of the Second Amended and Restated Stockholders Agreement to the
Purchaser.

                    5.6     No Material Judgment or Order. There shall not be on
the Closing Date any Order or any condition imposed under any Requirement of Law
which would (a) prohibit or restrict (i) the purchase of the Purchased Shares or
(ii) the consummation of the transactions contemplated by this Agreement, (b)
subject the Purchaser to any material penalty or onerous condition under or
pursuant to any Requirement of Law if the Purchased Shares were to be purchased
hereunder or (c) restrict the operation of the

--------------------------------------------------------------------------------

10

business of the Company as conducted on the date hereof in a manner that would
have a Material Adverse Effect on the Company and its Subsidiaries, taken as a
whole.

ARTICLE VI
CONDITIONS TO THE OBLIGATION OF THE SELLERS TO CLOSE

                    The obligation of the Sellers to sell the Purchased Shares
at the Closing shall be subject to the satisfaction as determined by, or waiver
by, the Sellers of the following conditions on or before the Closing Date:

                    6.1     Representations and Warranties. The representations
and warranties of the Purchaser contained in Article IV shall be true and
correct in all material respects (except (x) to the extent such representations
and warranties are specifically made as of a particular date, in which case such
representations and warranties shall be true and correct as of such date and (y)
for any such representations and warranties which are qualified by their terms
by a reference to materiality or Material Adverse Effect, which representation
as so qualified shall be true and correct in all respects) at and on the Closing
Date as if made at and on such date.

                    6.2     Compliance with this Agreement. The Purchaser shall
have performed and complied in all material respects with all of its agreements
set forth herein that are required to be performed by the Purchaser on or before
the Closing Date.

                    6.3     Officer’s Certificate. The Sellers shall have
received a certificate from the Purchaser, in form and substance reasonably
satisfactory to the Sellers, dated the Closing Date, and signed by an
appropriate officer of the Purchaser, certifying as to the matters set forth in
Sections 6.1 and 6.2.

                    6.4     Payment of the Purchase Price. The Purchaser shall
have paid the Sellers the Purchase Price.

                    6.5     Stockholders Agreement. The Purchaser shall have
assumed all of the obligations of the Sellers under Section 3.4 of the Second
Amended and Restated Stockholders Agreement.

                    6.6     No Material Judgment or Order. There shall not be on
the Closing Date any Order or any condition imposed under any Requirement of Law
which would, (a) prohibit or restrict (i) the sale of the Purchased Shares or
(ii) the consummation of the transactions contemplated by this Agreement or (b)
subject a Seller to any material penalty or onerous condition under or pursuant
to any Requirement of Law if the Purchased Shares were to be sold hereunder.

                    6.7     MSG Consents. Madison Square Garden, L.P. (“MSG”)
shall have entered into an amendment to the MSG Stock Purchase Agreement with
the Sellers and the Purchaser providing for the amendment of Sections 8.2, 8.8
and 8.9 of the MSG Purchase Agreement to remove the Sellers and their Affiliates
from the operation of those provisions; provided, however, that immediately
after such amendments MSG will have

--------------------------------------------------------------------------------

11

the same rights to payments from, and other rights with respect to, Ticketmaster
and its Affiliates that it currently has from and with respect to Ticketmaster,
the Sellers and their Affiliates, taken as a whole, pursuant to such sections
and Section 7.9 of the WMG Purchase Agreement (as defined below) (the “MSG
Amendment”). In the event that, notwithstanding the parties’ cooperation
pursuant to Section 7.1, MSG shall not have entered into the MSG Amendment and
all other conditions to the Sellers’ obligations shall have been satisfied, (x)
the condition set forth in this Section 6.7 shall not be a condition to Closing,
(y) the Purchaser shall reimburse the Sellers upon request for all reasonable
and documented costs and expenses incurred by them by reason of their continuing
obligations under Sections 8.8 and 8.9 of the MSG Stock Purchase Agreement and
(z) the Sellers shall cooperate reasonably with the Purchaser and MSG to
facilitate the continuing operation of such provisions until such time, if any,
as the MSG Amendment becomes effective.

ARTICLE VII
CERTAIN COVENANTS

                    7.1      Commercially Reasonable Efforts; Cooperation.

                    (a)       Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all appropriate action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Requirements of Law to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement. Without
limiting the foregoing, each of the Sellers and the Purchaser shall use its
respective commercially reasonable efforts to make promptly any required
submissions under any applicable Requirements of Law that either Seller or the
Purchaser determines is required to be made, in each case, with respect to the
transactions contemplated hereby and to respond as promptly as practicable to
all inquiries received from any Governmental Authority with respect to such
submissions for additional information or documentation.

                    (b)       The Sellers, on the one hand, and the Purchaser,
on the other hand, shall cooperate reasonably and take all actions reasonably
requested by the other party to cause the conditions to such other party’s
obligations set forth in Section 5.5 (in the case of the Purchaser) and Section
6.5 (in the case of the Sellers) to be satisfied. The Sellers and Purchaser
agree to cooperate reasonably with each other and MSG regarding the entry into
of the MSG Amendment. The Sellers shall take all actions reasonably requested by
the Purchaser to ensure that the Purchaser’s designees are appointed to the
Board of Directors of the Company pursuant to the transfer of rights to the
Purchaser contemplated by Section 5.5(i), including causing the current MMI
Designees to resign from such Board of Directors effective as of the effective
time of the purchase and sale of the Purchased Shares hereunder.

--------------------------------------------------------------------------------

12

                    7.2     Expenses; Transfer Taxes.

                              (a)       Except as expressly set forth in this
Agreement, whether or not the Closing occurs, all costs and expenses incurred in
connection with this Agreement or any related document or agreement and the
transactions contemplated hereby and thereby shall be paid by the party
incurring such expense.

                              (b)       All transfer, documentary, sales, use,
registration and other such taxes (including all applicable real estate transfer
or gains taxes) and related fees (including any penalties, interest and
additions to tax) incurred in connection with this Agreement and the
transactions contemplated hereby shall be the responsibility of the Sellers, and
the parties shall cooperate in timely making all filings, returns, reports and
forms as may be required to comply with the provisions of such tax laws.

                    7.3     Publicity. From the date of this Agreement, no press
release or public announcement concerning this Agreement or the transactions
contemplated hereby will be issued by any party hereto or any of its Affiliates,
without the prior consent of the other parties hereto, which consent shall not
be unreasonably withheld, except as such release or announcement may be required
by any Requirements of Law applicable to such party or any of its Affiliates or
the rules of any securities exchange on which the securities of such Seller or
any of its Affiliates are listed or traded, in which case, the party required to
make the release or announcement will, to the extent practicable, allow the
other party reasonable time to comment on such release or announcement in
advance of such issuance.

                    7.4     Permitted Transferee; Other Company Matters. (a) For
purposes of the definition of “Permitted Transferee” in Section 1.1 of the
Second Amended and Restated Stockholders Agreement, each of the parties hereto
consents to the designation of the Purchaser as a Permitted Transferee of the
Sellers with respect to the transactions contemplated hereby.

                              (b)       The Purchaser agrees that it shall not
vote in favor of any proposed amendment to the indemnification provisions
contained in the Certificate of Incorporation of the Company as applied to any
MMI Designee or former MMI Designee as such provisions relate to actions or
omissions prior to the effective time of the purchase and sale of the Purchased
Shares hereunder.

                    7.5     Indemnification Claims Made Under FL Purchase
Agreement. The parties agree that the provisions of Section 7.9 under that
certain Stock Purchase Agreement, dated as of July 24, 2007, by and among
IAC/InterActiveCorp, FLMG LLC, a Delaware limited liability company, and MMI
(the “WMG Purchase Agreement”) shall be of no further force and effect from and
after the effective time of the purchase and sale of the Purchased Shares
hereunder.

--------------------------------------------------------------------------------

13

ARTICLE VIII
INDEMNIFICATION

                    8.1     Indemnification by the Seller. The Sellers shall
jointly and severally indemnify the Purchaser and its Affiliates, and each of
their respective stockholders, partners, members, officers, directors,
employees, agents and representatives (collectively, the “Purchaser
Indemnitees”) against and hold them harmless from any and all Losses suffered or
incurred by any such Purchaser Indemnitee arising from, in connection with,
relating to or otherwise in respect of, (i) the failure to be true of any
representation or warranty of the Sellers contained in Article III (it being
agreed and acknowledged by the parties that only for purposes of calculating
Losses of the Purchaser Indemnitees in respect of a claim for indemnification
pursuant to this Section 8.1, the representations and warranties of the Sellers
contained in Article III shall not be deemed qualified by any references herein
to materiality generally, or whether or not any such breach results or may
result in a Material Adverse Effect; it being the intention of the parties
hereto that the Purchaser Indemnitees shall be indemnified and held harmless
from and against any and all Losses suffered or incurred by them resulting from,
arising out of, based on or relating to the failure of any such representation
or warranty to be true, correct and complete in any respect, determined in each
case without regard to any qualification as to materiality or Material Adverse
Effect), or (iii) any breach of any covenant or agreement of the Seller in this
Agreement.

                    8.2      Indemnification by the Purchaser. The Purchaser
shall (and shall cause any successor in interest to the Purchased Shares to)
indemnify the Sellers and their respective Affiliates, and each of their
respective stockholders, partners, members, officers, directors, employees,
agents and representatives (collectively, the “Seller Indemnitees”) against and
hold them harmless from any Losses suffered or incurred by the Seller
Indemnitees arising from, in connection with, relating to or otherwise in
respect of, (i) any Third Party Claim against such Seller Indemnitee based upon
the fact that any Seller was a stockholder of the Company (other than Claims by
any Governmental Authority and any Claims made under the MSG Purchase Agreement
(as modified by the MSG Amendment, or if such MSG Amendment has not been entered
into, subject to clause (y) of the last sentence of Section 6.7)), (ii) the
failure to be true of any representation or warranty of the Purchaser in this
Agreement (it being agreed and acknowledged by the parties that only for
purposes of calculating Losses of the Seller Indemnitees in respect of a claim
for indemnification pursuant to this Section 8.2, the representations and
warranties of the Purchaser contained in Article IV shall not be deemed
qualified by any references herein to materiality generally, or whether or not
any such breach results or may result in a Material Adverse Effect; it being the
intention of the parties hereto that the Seller Indemnitees shall be indemnified
and held harmless from and against any and all Losses suffered or incurred by
them resulting from, arising out of, based on or relating to the failure of any
such representation or warranty to be true, correct and complete in any respect,
determined in each case without regard to any qualification as to materiality or
Material Adverse Effect), or (iii) any breach of any covenant or agreement of
the Purchaser in this Agreement.

--------------------------------------------------------------------------------

14

                    8.3     Procedures Relating to Indemnification.

                              (a)       In order for any indemnified party
(“Indemnified Party”) specified in Section 8.1 or 8.2, as applicable, to be
entitled to any indemnification provided for under Section 8.1 or 8.2,
respectively, in respect of, arising out of or involving a Claim made by any
Person against the Indemnified Party (a “Third Party Claim”), such Indemnified
Party must notify the indemnifying party (the “Indemnifying Party”) in writing,
and in reasonable detail, of the Third Party Claim promptly after receipt by
such Indemnified Party of written notice of the Third Party Claim; provided,
however, that failure to give such notification shall not affect the
indemnification provided hereunder except to the extent the Indemnifying Party
shall have been materially and actually prejudiced as a result of such failure.
Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
within five Business Days after the Indemnified Party’s receipt thereof, copies
of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim.

                              (b)       If a Third Party Claim is made against
an Indemnified Party, the Indemnifying Party shall be entitled to participate in
the defense thereof and, if it so chooses and acknowledges its obligation to
indemnify the Indemnified Party therefor, to assume the defense thereof with
counsel selected by the Indemnifying Party; provided that such counsel is not
objected to by the Indemnified Party in its reasonable discretion. Should the
Indemnifying Party so elect to assume the defense of a Third Party Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof (except in the case of a conflict of interest, as described
below). If the Indemnifying Party assumes such defense, the Indemnified Party
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood that the Indemnifying Party shall
control such defense (except that if, in the reasonable judgment of an
Indemnified Party, a conflict of interest exists between the Indemnifying Party
and the Indemnified Party, the Indemnified Party may employ its own counsel,
separate from the counsel employed by the Indemnifying Party, and may control
its defense to the extent deemed necessary by the Indemnified Party). The
Indemnifying Party shall be liable, in respect of any Third Party Claim, for the
fees and expenses of one counsel for all the Indemnified Parties for any period
during which the Indemnifying Party is not assuming the defense thereof or
during a conflict of interest (as described above).

                              (c)       If the Indemnifying Party so elects to
assume the defense of any Third Party Claim, all of the Indemnified Parties
shall cooperate with the Indemnifying Party in the defense or prosecution
thereof. In any event, the Indemnified Party and its counsel shall cooperate
with the Indemnifying Party and its counsel and shall not assert any position in
any proceeding inconsistent with that asserted by the Indemnifying Party;
provided, however, that the foregoing shall not prevent the Indemnified Party
from taking the position that it is entitled to indemnification hereunder. All
out-of-pocket costs and expenses incurred in connection with an Indemnified
Party’s cooperation shall be borne by the Indemnifying Party. Such cooperation
shall include the retention and (upon the Indemnifying Party’s request) the
provision to the Indemnifying

--------------------------------------------------------------------------------

15

Party of records and information which are reasonably relevant to such Third
Party Claim, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Whether or not the Indemnifying Party shall have assumed the defense
of a Third Party Claim, the Indemnified Party shall not admit any liability with
respect to, or settle, compromise or discharge, such Third Party Claim without
the Indemnifying Party’s prior written consent (which consent shall not be
unreasonably withheld). If the Indemnifying Party shall have assumed the defense
of a Third Party Claim, the Indemnified Party shall agree to any settlement,
compromise or discharge of a Third Party Claim which the Indemnifying Party may
recommend and which by its terms obligates the Indemnifying Party to pay the
full amount of the liability in connection with such Third Party Claim, which
releases the Indemnifying Party completely in connection with such Third Party
Claim and which would not otherwise adversely affect the Indemnified Party or
require any relief other than monetary damages.

                              (d)       Notwithstanding the foregoing, the
Indemnifying Party shall not be entitled to assume the defense of any Third
Party Claim (and shall be liable for the fees and expenses of counsel incurred
by the Indemnified Party in defending such Third Party Claim) if the Third Party
Claim seeks an order, injunction or other equitable relief or relief for other
than money damages against the Indemnified Party. The indemnification required
by Sections 8.1 and 8.2 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or Losses are incurred. All claims under Sections 8.1 and 8.2 that are
Third Party Claims shall be governed by Section 8.3.

                              (e)       The indemnification provisions of this
Article VIII (i) shall apply without regard to, and shall not be subject to, any
limitation by reason of set-off, limitation or otherwise and (ii) are intended
to be comprehensive and not to be limited by any Requirements of Law concerning
prominence of language or waiver of any legal right under any law. The
obligations of the parties set forth in this Article VIII shall be conditioned
upon the Closing having occurred.

                    8.4     Other Claims. If any Indemnified Party should have a
claim against any Indemnifying Party under Section 8.1 or 8.2, as applicable,
that does not involve a Third Party Claim being asserted against or sought to be
collected from such Indemnified Party, the Indemnified Party shall deliver
notice of such claim with reasonable promptness to the Indemnifying Party. The
failure by any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability which it may have to such
Indemnified Party under Section 8.1 or 8.2, as applicable, except to the extent
that the Indemnifying Party demonstrates that it has been materially and
actually prejudiced as a result of such failure. If the Indemnifying Party does
not notify the Indemnified Party within 30 days following its receipt of such
notice that the Indemnifying Party disputes its liability to the Indemnified
Party under Section 8.1 or 8.2, as applicable, such claim specified by the
Indemnified Party in such notice shall be conclusively deemed a liability of the
Indemnifying Party under Section 8.1 or 8.2, as applicable, and the Indemnifying
Party shall pay the amount of such liability to the Indemnified Party on demand
or, in the case of any notice in which the amount of the

--------------------------------------------------------------------------------

16

Losses (or any portion thereof) is estimated, on such later date when the amount
of such Losses (or such portion thereof) becomes finally determined. If the
Indemnifying Party has timely disputed its liability with respect to such claim,
as provided above, the Indemnifying Party and the Indemnified Party shall
resolve such dispute as follows: (i) first, the parties shall negotiate in good
faith for a period of up to 21 days to resolve such dispute, then (ii) if the
Indemnifying Party and the Indemnified Party are unable to reach an agreement,
such dispute shall be resolved in accordance with Section 10.7.

                    8.5     Limit on Indemnification. Notwithstanding anything
to the contrary contained in this Agreement, the maximum amount of the
obligations of the Sellers under Section 8.1 and the Purchaser’s obligation
under Section 8.2 in the aggregate shall, in each case, be an amount equal to
the Purchase Price.

                    8.6     Exclusive Remedy. Other than in the case of fraud,
the right of the Indemnified Parties to assert claims for indemnification and to
receive indemnification pursuant to this Article VIII shall, after the Closing,
be the Indemnified Parties’ sole and exclusive remedy for the matters described
in Sections 8.1, 8.2 and 8.3.

                    8.7     Tax Treatment. Except to the extent otherwise
required pursuant to a Determination or a change in Requirements of Law, the
parties agree to treat any indemnity payment made under Section 8.1 or 8.2 as an
adjustment to the consideration paid by the Purchaser in connection with the
purchase of the Purchased Shares for all federal, state, local and foreign tax
purposes.

                    8.8     No Special Damages. In no event shall any
Indemnifying Party be liable to any Indemnified Party for any consequential,
indirect, incidental or other similar damages, including lost profits, lost
revenues, business interruption, cost of capital or loss of business reputation
or opportunity, or punitive or special damages for any breach or default under,
or any act or omission arising out of or in any way relating to, this Agreement
or the transactions contemplated hereby (other than indemnification for amounts
paid or payable to third parties in respect of any Third Party Claim for which
indemnification hereunder is otherwise required).

ARTICLE IX
TERMINATION

                    9.1     Termination.

                              (a)      This Agreement may be terminated prior to
the Closing as follows:

                                        (i)       at any time on or prior to the
Closing Date, by mutual written consent of the Sellers and the Purchaser;

                                        (ii)      at the election of the Sellers
or the Purchaser by written notice to the other party hereto, if the Closing
shall not have occurred by the close of business on October 31, 2008, unless
such date is extended by the mutual written

--------------------------------------------------------------------------------

17

consent of the Sellers and the Purchaser; provided, however, that the right to
terminate this Agreement under this Section 9.1(a)(ii) shall not be available to
any party whose breach of any representation, warranty, covenant or agreement
under this Agreement has been the cause of, or resulted in, the failure of the
Closing to occur on or before such date;

                                        (iii)     at the election of the
Sellers, if there has been a material breach of any representation, warranty,
covenant or agreement on the part of the Purchaser contained in this Agreement,
which breach has not been cured within five days of notice to the Purchaser of
such breach; or

                                        (iv)     at the election of the
Purchaser, if there has been a material breach of any representation, warranty,
covenant or agreement on the part of any Seller contained in this Agreement,
which breach has not been cured within five days notice to the applicable Seller
of such breach.

                              (b)     If this Agreement so terminates, it shall
become null and void and have no further force or effect, except as provided in
Section 9.2.

                    9.2     Survival. If this Agreement is terminated and the
transactions contemplated hereby are not consummated as described above, this
Agreement shall become void and of no further force and effect, except for the
provisions of Article I, this Section 9.2 and Article X; provided, however, that
(a) none of the parties hereto shall have any liability in respect of a
termination of this Agreement pursuant to Section 9.1(a)(i) or (ii), and (b)
nothing shall relieve any of the parties from liability for actual damages
resulting from a willful breach of any representation, warranty, covenant or
agreement which gave rise to a termination of this Agreement pursuant to Section
9.1(a)(iii) or (iv); and provided, further, that none of the parties hereto
shall have any liability for speculative, unforeseeable, punitive, exemplary or
consequential damages or lost profits resulting from any legal action relating
to any termination of this Agreement.

     ARTICLE X
MISCELLANEOUS

                    10.1     Survival of Representations, Warranties and
Covenants. Except as set forth below, all of the representations and warranties
made herein shall survive the execution and delivery of this Agreement
indefinitely. The covenants shall survive the Closing until 90 days after the
expiration of the applicable statute of limitations, after which no claim for
indemnification under this Agreement may be asserted in respect thereof.

                    10.2     Notices. All notices, demands and other
communications provided for or permitted hereunder shall be made in writing and
shall be by registered or certified first-class mail, return receipt requested,
telecopier, courier service or personal delivery:

--------------------------------------------------------------------------------

18

                              (a)      if to either Seller:

                                        c/o Warner Music Inc.
                                        75 Rockefeller Plaza 
                                        New York, New York 10019
                                        Telecopier:  (212) 275-3601
                                        Attention:  General Counsel

                                        with a copy (which shall not constitute
notice) to:

                                        Paul, Weiss, Rifkind, Wharton & Garrison
LLP
                                        1285 Avenue of the Americas New York, 
                                        New York 10019-6064 
                                        Telecopier:  (212) 757-3990 
                                        Attention:  Robert B. Schumer 
                                                        Yvonne Y. F. Chan

                              (b)     if to the Purchaser:

                                        c/o Ticketmaster 
                                        9800 West Sunset Blvd.
                                        West Hollywood, California 90069
                                        Telecopier:  (310) 360-3373
                                        Attention:  General Counsel

                                        with a copy (which shall not constitute
notice) to:

                                        Wachtell, Lipton, Rosen & Katz
                                        51 West 52nd Street
                                        New York, New York 10019
                                        Telecopier:  (212) 403-2000
                                        Attention:  Pam Seymon

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 10.2 designate another address or Person for
receipt of notices hereunder.

                    10.3     Successors and Assigns; Third Party Beneficiaries.
This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of the parties hereto. The Purchaser may assign any of its
rights under this Agreement to any of its Affiliates; provided, that the
Purchaser shall nevertheless remain liable for its obligations under this
Agreement notwithstanding any such transfer or assignment. The Sellers may not
assign any of their rights under this Agreement without the written consent of
the Purchaser. Except as provided in Article VIII, no Person other

--------------------------------------------------------------------------------

19

than the parties hereto and their successors and permitted assigns is intended
to be a beneficiary of this Agreement.

                    10.4     Amendment and Waiver.

                              (a)       No failure or delay on the part of the
Sellers or the Purchaser in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.

                              (b)       Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Sellers or
the Purchaser from the terms of any provision of this Agreement, shall be
effective (i) only if it is made or given in writing and signed by the Sellers
and the Purchaser and (ii) only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Sellers or the Purchaser in any
case shall entitle the Sellers or the Purchaser, respectively, to any other or
further notice or demand in similar or other circumstances.

                    10.5     Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

                    10.6     Specific Performance. The parties to this Agreement
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, the parties to this
Agreement hereby agree that each party hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States or
any state having jurisdiction, in addition to any other remedy to which such
party may be entitled at law or in equity.

                    10.7     GOVERNING LAW; CONSENT TO EXCLUSIVE JURISDICTION.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION. The parties hereto
irrevocably submit to the exclusive jurisdiction of any state or federal court
sitting in New York, New York over any suit, action or proceeding arising out of
or relating to this Agreement. To the fullest extent they may effectively do so
under applicable law, the parties hereto irrevocably waive and agree not to
assert, by way of motion, as a defense or otherwise, any claim that they are not
subject to the jurisdiction of any such court, any objection that they may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

--------------------------------------------------------------------------------

20

                    10.8     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.8.

                    10.9     Severability. If any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.

                    10.10   Entire Agreement. This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, representations, warranties or undertakings, other than those set
forth or referred to herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

                    10.11   Counterparts. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

[remainder of page intentionally left blank]

--------------------------------------------------------------------------------

 

                    IN WITNESS WHEREOF, the undersigned have executed, or have
caused  to be executed, this Agreement in the United States of America on the
date first written  above.              FLMG HOLDINGS CORP.            By:  /s/
Brian M. Regan                                            Name: Brian M. Regan 
             Title: EVP & CFO        MM INVESTMENT INC.            By:  /s/ Paul
Robinson                                              Name: Paul Robinson       
       Title: VP and Secretary    In the presence of:    WMG CHURCH STREET
LIMITED        /s/ Trent N. Tappe              By:  /s/ Paul
Robinson                                 Name of Witness: Trent N. Tappe       
     Name: Paul Robinson  Place of Signature:  New York, New York          
 Title: Director                                 U.S.A.     


--------------------------------------------------------------------------------